Citation Nr: 0814524	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-04 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2004, 
a statement of the case was issued in November 2004, and a 
substantive appeal was received in February 2005.


FINDINGS OF FACT

1.  The appellant is not shown to have engaged in combat.

2.  The appellant has not responded to a request to provide 
sufficiently specific information to allow verification of 
any in-service stressor events, and the evidence of record 
does not otherwise indicate that the veteran has sufficiently 
identified any verifiable in-service stressor events causally 
related to PTSD.

3.  The appellant's claimed in-service stressors have not 
been corroborated by official military records or any other 
credible supporting evidence.

4.  PTSD was not manifested during active duty service, nor 
is any current PTSD otherwise shown to be related to such 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in May 2004, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board also notes that the May 2004 letter included special 
notice particular to the development of PTSD claims and 
stressor events.

The Board notes that the May 2004 letter was sent to the 
appellant prior to the September 2004 RO rating decision 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the May 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed PTSD.  However, there has been no notice of the 
types of evidence necessary to establish a disability rating 
or an effective date for any rating that may be granted.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with a May 2004 letter 
notifying him to submit evidence detailing the nature and 
history of his claimed PTSD.  In any event, as the Board 
finds below that service connection is not warranted for 
PTSD, no ratings or effective dates will be assigned and any 
questions as to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).

The Board declines to obtain a VA examination in this case.  
Denial of service connection in this case is based upon the 
absence of a verified PTSD stressor event during service and 
the absence of contemporaneous evidence indicating onset of 
the claimed disability during service or within an applicable 
presumptive period following service.  Under these 
circumstances, no findings from a VA examination could 
substantiate the veteran's claim; a current VA examination 
report could not demonstrate significantly earlier onset of 
disability or verify the occurrence of a stressor event 
without resorting to pure speculation.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The Board notes that the RO made an attempt to develop 
evidence which might verify the occurrence of in-service 
stressor events in this case.  However, as reflected in a 
February 2008 memo in the claims folder, the RO was unable to 
create a viable query as the veteran has not provided a 
sufficiently specific description of a claimed stressor event 
which might allow for a viable verification attempt.  The RO 
specifically requested the necessary information most 
recently in a January 2008 letter, but the veteran did not 
reply.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  In a statement dated 
November 2004, the veteran indicated that he had "no further 
information concerning my claim at this time."  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Finally, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of  the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

In claims for service connection for PTSD, the Board must 
determine whether the veteran has been properly diagnosed as 
having PTSD and currently suffers from PTSD associated with a 
specific corroborated in-service stressor event.  In this 
case, the veteran has presented no evidence of a competent 
diagnosis of PTSD.  However, the primary deficiency in the 
veteran's claim of entitlement to service connection for PTSD 
is the absence of any verified stressor linking any possible 
PTSD pathology to service.  The veteran has been unable to 
provide sufficiently specific information to allow for 
verification of any in-service stressor event.  The veteran 
has simply not responded to the RO's notice explaining the 
necessity to identify at least one stressor event during 
service which may be verified and possibly causally linked to 
a current PTSD pathology.

The veteran's February 2004 filing of this claim reports that 
his PTSD began in August 1970, but there is no 
contemporaneous evidence of any manifestations of PTSD in the 
service medical records.  The veteran's service medical 
records reflect that no acquired psychiatric disability 
manifested during service.  There is no indication suggestive 
of pertinent symptomatology, treatment, or diagnosis during 
service, including in the veteran's November 1970 service 
separation examination report.

The veteran contends that his service in Vietnam involved 
experiences which caused the development of PTSD.  The 
veteran's correspondence, in aggregate, contends that he 
suffers from PTSD as the result of exposure to life-
threatening conditions.  His May 2004 response to a PTSD 
questionnaire generally describes extended exposure to 
frequent incidents of enemy hostility: rockets, mortars, 
grenades, sniper attacks, booby traps, and landmines.  The 
veteran contends that "All the events taken together caused 
my condition."  The veteran further discusses his alleged 
stressors in an October 2004 statement in which he explains 
that "at least once a week, we were attacked with mortars."  
In this October 2004 statement, the veteran further describes 
stressful experiences associated with performing his role as 
"flight missions controller" having to make decisions in 
response to calls for help in combat situations; the veteran 
also attributes his described PTSD symptoms to having 
befriended pilots who were later killed, and generally having 
"death all around me."

The Board sympathizes with the veteran concerning the 
experiences he describes, but the veteran has not provided 
sufficiently specific detail for corroboration of any single 
qualifying stressor event; service connection cannot be 
granted for PTSD in the absence of an associated corroborated 
stressor.  The Board acknowledges the veteran's description, 
presented in his October 2004 statement, of individual 
instances where the veteran faced substantial violence and 
danger.  However, the veteran has not provided corroborating 
evidence of any such incident and has not identified the time 
and place of any such incident with sufficient specificity to 
permit a viable verification attempt.

Service connection for PTSD may only be warranted with 
demonstration of a corroborable specific in-service stressor.  
Although it is clear that the veteran served in Vietnam, this 
fact alone does not constitute a specific stressor for which 
service connection may be granted.  The Board emphasizes that 
mere presence in a combat zone is not sufficient, solely in 
and of itself, to support a claim of service connection for 
PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet.App. 91, 99 (1993).

The veteran's service personnel records do not reflect any 
combat-specific decorations, and the evidence of record does 
not otherwise demonstrate that the veteran engaged in combat 
with enemy forces.  The Board acknowledges the veteran's 
testimony regarding the general conditions experienced during 
service in Vietnam.  Although the evidence shows that the 
veteran served in a combat zone, it unfortunately is not 
sufficient to demonstrate that the veteran actually 
participated in combat in the capacity contemplated by 
38 C.F.R. § 3.304(f).  The finding that the veteran is not 
shown to be a combat veteran for the purposes of 3.304(f) 
does not mean that the Board doubts that his service was in a 
combat zone nor does it mean that the Board doubts that the 
veteran served in difficult conditions.  The legal standard 
simply requires a showing of actual participation in combat, 
that he 'engaged in combat' against the enemy, in order to be 
entitled to the 3.304(f) presumption.

The fact that the veteran is not shown to be entitled to the 
3.304(f) presumption does not mean that the Board doubts that 
the veteran's service was hazardous and does not prevent the 
veteran from establishing entitlement to service connection 
for PTSD should he provide corroborating evidence of an in-
service stressor event.  The fact that the veteran does not 
benefit from the 3.304(f) presumption in this case only means 
that the Board cannot accept the veteran's uncorroborated lay 
statements as sufficient evidence of the occurrence of a 
stressor event which is claimed to have caused PTSD.  The 
outcome of this case could be different if the veteran 
identified any specific event and provided evidence to 
corroborate such an event which meets the applicable criteria 
and is determined by competent medical evidence to be a 
causal PTSD stressor.  The Board has no authority in this 
case to grant service connection for PTSD without a single 
identified specific stressor event verified by corroborating 
evidence.

The veteran has described, including in his May 2004 and 
October 2004 statements, that he was involved in incidents in 
which he was under fire from enemy combatants on multiple 
occasions; however, there is no indication of a specific 
date, location, or circumstance sufficient to allow for any 
reasonable corroboration attempt with reference to pertinent 
records and reports of such incidents.  Unfortunately, the 
veteran's statements do not offer the type of detail and 
specificity of a particular stressor-event which might be 
reasonably corroborated.  The Board notes that the veteran's 
service records have been reviewed in seeking corroboration 
of a pertinent event correlated to the veteran's described 
stressors, but the records contain no indication of any such 
event.  The Board also notes that a January 2008 letter sent 
to the appellant by the RO notified the veteran of the need 
to provide VA with specific details of a stressful event, 
including dates, places, unit, description, and full names of 
other individuals involved.  The veteran did not reply to 
this letter.  A February 2008 RO memorandum shows a formal 
finding of a lack of information required to verify stressors 
in connection with the PTSD claim.  The RO was unable to 
initiate a viable search for corroborating evidence which 
might assist the veteran, because the veteran has not 
provided sufficiently specific information as to the time and 
place of claimed stressor events.

In this case, the law simply does not offer any basis for 
granting service connection for PTSD without a specific and 
corroborated stressor event.  The Board understands the 
veteran's testimony that he endured several traumatic combat-
like experiences while serving in Vietnam; nevertheless, 
these experiences have been stated in general terms, and no 
specific combat incidents during a sufficiently specific 
time-period at a sufficiently specific place have been 
indicated.  The law simply does not offer any basis for 
granting service connection for PTSD without a specific 
corroborated stressor event.

To the extent that the veteran contends that he suffers from 
PTSD due to combat-related stressor events in service, the 
evidence does not demonstrate that the veteran engaged in 
combat and, thus, corroborating evidence is required to 
verify stressor events presented in the veteran's testimony.  
The only evidence of in-service combat-related stressors are, 
however, contained in the veteran's non-specific and 
uncorroborated statements.  Consequently, absent probative 
supporting evidence to corroborate the occurrence of a 
specific stressor-event, an essential element for a grant of 
service connection for PTSD is not established.  In view of 
the foregoing, the Board is compelled to conclude that the 
preponderance of the competent evidence is against service 
connection for PTSD.  Thus, the benefit-of-the-doubt rule is 
not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


